NO. 07-11-0076-CV
 
IN THE
COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

MAY
19, 2011
 

 
CHERYL R.
CROFT AND ALL OTHER OCCUPANTS OF
10418
EASTERN HILL COURT, ROWLETT, TEXAS 
75089,
 
                                                                                                     Appellant
V.
 
HSBC BANK
USA, NA., AS TRUSTEE FOR THE REGISTERED
HOLDERS OF
RENAISSANCE EQUITY LOAN ASSET-BACKED
CERTIFICATES,
SERIES 2007-3,
 
                                                                                                     Appellee
_____________________________
 
FROM THE COUNTY COURT AT LAW NO. 3 OF
DALLAS COUNTY;
 
NO. CC-10-06388-C; HONORABLE SALLY
MONTGOMERY, PRESIDING
 

 
Memorandum
Opinion
 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
Cheryl
R. Croft (appellant) filed a notice of appeal on December 8, 2010.  We dismiss the appeal.  The clerk=s record was filed with this court on March 29, 2011.  No reporter’s record was taken.  Appellant’s brief was due on April 28, 2011.  No brief was filed by that date, so the Court
notified appellant on May 6, 2011, that the due date for the brief had lapsed,
that the brief had not been filed, and that if it was not received by May 16,
2011, the appeal would be dismissed for want of prosecution.  To date, no brief or motion to extend the
deadline has been filed.  Nor has the
court received any explanation for the omission.
Accordingly,
we dismiss the appeal for want of prosecution. Tex. R. App. P.  38.8(a)(1); 42.3(b).
Per Curiam